DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant is reminded of the Duty to Disclose information material to patentability under 37 CFR 1.56, copied below, which includes relevant non-patent literature. See also MPEP 2001.04.
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ 1.97(b) -(d)  and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The Office encourages applicants to carefully examine:
(1) Prior art cited in search reports of a foreign patent office in a counterpart application, and
(2) The closest information over which individuals associated with the filing or prosecution of a patent application believe any pending claim patentably defines, to make sure that any material information contained therein is disclosed to the Office.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered. Claims 1-17 are pending. Claims 14-17 are new. 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., (US20070243444A1) hereinafter Zheng, in view of Ahn et al., (US20140363776A1) hereinafter Ahn, and Wang et al., “Power and heat co-generation by micro-tubular flame fuel cell on a porous media burner” Energy, vol. 109, 15 Aug 2016, pg. 117-123, hereinafter Wang NPL, of record.
Regarding Claim 1, Zheng discloses a fuel cell system (Zheng Abstract) comprising:
	A single reformer “102” [0049] formed into a tube having a first internal diameter (Fig. 4) having a first end for receiving fuel and a second end for expelling an exhaust [0050], integrated into each fuel cell [0049].
	A single longitudinally extending microtubular solid oxide fuel cell “12” [0050], see also Fig. 4, having an anode [0049] formed into a second tube of a second diameter having an inlet and an outlet, since it is open on both ends [0049], e.g. Fig. 2(b), electrolyte surrounding the anode [0047] and a cathode surrounding the electrolyte [0049], wherein the inlet of the second tube of the microtubular fuel cell “12” is sealed directly to the second end of the first tube “102” with the first internal diameter and the second internal diameter coupled directly together and in fluid communication (Fig. 4).
While Zheng teaches a fuel reformer, Zheng does not explicitly teach wherein the system comprises a microflow reactor formed into a first tube, having a first end for receiving a fuel to be combusted and a second end for expelling a combustion exhaust. 
In a similar field of endeavor as it pertains to a microtubular fuel cell system (Ahn [0003], Fig. 2-5), comprising an in-line microflow burner reactor “119” formed into a first tube (Fig. 3), having an intake gas line “103” [0029], Fig. 3, and an exhaust [0030] that supplies exhaust containing syngas and unburned fuel to the microtubular fuel cell “105” [0030]. Similarly, Wang NPL teaches wherein a flame assisted fuel cell (FFC), like Ahn, has the advantage of eliminating the need for a noble-metal catalyst during reforming process (Wang NPL), such as that of Zheng. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the reformer of Zheng with a microflow burner as taught by Ahn, such that the combustion exhaust from the reactor is coupled directly to the microtubular fuel cell in order to reduce the need for a noble metal catalyst due to the reforming process. Additionally, one of ordinary skill in the art would have a reasonable expectation of success in swapping the in-line reformer for a microflow burner.  
Regarding Claim 9, Zheng discloses all of the claim limitations as set forth above. Zheng further discloses an embodiment, e.g. the third anode sub-layer, wherein the anode comprises a mixture of nickel oxide and yttria stabilized zirconia Zheng [0048].
Regarding Claim 10, Zheng discloses all of the claim limitations as set forth above. Zheng further discloses wherein the electrolyte comprises yttria stabilized zirconia (YSZ) Zheng [0002]. 
Regarding Claim 14, Zheng discloses all of the claim limitations as set forth above. Ahn is silent regarding the first internal diameter of the heater.
Zheng further teaches wherein the first internal diameter of the heater “14”, while not identical to the flame assisted burner of Ahn, but relevant to the instant claims, the diameter specifically the walls of the combustor heater “14” is less than the quenching diameter of the fuel in use in order to prevent the flame from passing through the combustor walls [0061], such as 2.4 mm [0061], which falls within the claimed range of less than four millimeters. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the first internal diameter, such as less than four millimeters, as taught by Zheng, in order to control flame size and location. See MPEP 2144.05(II)(B), since the diameter of the combustor burner is taught to be a result-effective variable. 
Regarding Claim 15, Zheng discloses all of the claim limitations as set forth above. Zheng further teaches wherein the second internal diameter of the fuel cell is at least 10 µm (0.01 mm) and 5 mm or less [0047], which overlaps with the claimed range of less than 3 mm. 
It would have been obvious to one ordinary skill in the art at the time the invention was filed to optimize the second internal diameter such that it falls within the claimed range of less than three millimeters, in order to provide a suitable micro-tubular fuel cell size. It has been held that when “claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” See MPEP 2144.05(I)¶1.
Regarding Claim 16, Zheng discloses all of the claim limitations as set forth above. Zheng further teaches wherein the second internal diameter of the fuel cell is at least 10 µm (0.01 mm) and 5 mm or less [0047], which encompasses the claimed second internal diameter of 2.2 millimeters. Zheng further teaches wherein the first internal diameter of the heater “14”, while not identical to the flame assisted burner of Ahn, but relevant to the instant claims, the diameter specifically the walls of the combustor heater “14” is less than the quenching diameter of the fuel in use in order to prevent the flame from passing through the combustor walls [0061].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the first internal diameter, such that it encompasses as 3.6 millimeters, as taught by Zheng, in order to control flame size and location. See MPEP 2144.05(II)(B), since the diameter of the combustor burner is taught to be a result-effective variable. Furthermore, a prior art reference that encompasses a narrower claimed range is sufficient to establish a prima facie case of obviousness (see MPEP 2144.05(I)¶3). As such, Zheng obviates the claimed second internal diameter of 2.2 millimeters.
Regarding Claim 17, Zheng discloses all of the claim limitations as set forth above. Zheng further teaches wherein the second internal diameter of the fuel cell is at least 10 µm (0.01 mm) and 5 mm or less [0047], which encompasses the claimed second internal diameter of 2.2 millimeters. Zheng further teaches wherein the first internal diameter of the heater “14”, while not identical to the flame assisted burner of Ahn, but relevant to the instant claims, the diameter specifically the walls of the combustor heater “14” is less than the quenching diameter of the fuel in use in order to prevent the flame from passing through the combustor walls [0061], and gives an example of 0.7 mm and 2.4mm for various fuels [0061], both of which fall within the range of fuel cell diameter, thus the difference between the first internal diameter and the second internal diameter overlaps with the claimed range of within 2 millimeters. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the first internal diameter and second internal diameter such that they are within two millimeters of each other, as taught by Zheng, in order to control flame size and location. See MPEP 2144.05(II)(B), since the diameter of the combustor burner is taught to be a result-effective variable. 

Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US20070243444A1) in view of Ahn (US20140363776A1) and Wang NPL, as applied to claim 1 and 10 above, respectively, and further in view of Hwang et al., (US20180115008A1) hereinafter Hwang.
Regarding Claim 2, Zheng discloses all of the claim limitations as set forth above. Zheng further discloses an embodiment, e.g. the third anode sub-layer, wherein the anode comprises a mixture of nickel oxide and yttria stabilized zirconia Zheng [0048]. However, Zheng does not disclose the specific YSZ having the formula (Y2O3)0.08(ZrO2)0.92. 
In a similar field of endeavor as it pertains to a solid oxide fuel cell (Hwang Abstract) Hwang teaches an anode comprising Nickel and Yttria stabilized zirconia (YSZ) (Hwang [0108]), more specifically, where YSZ is (Y2O3)0.08(ZrO2)0.92 (Hwang [0110]). Hwang teaches that this YSZ is a suitable oxygen ion conductive material for anodes (Hwang [0110]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate YSZ material, such as (Y2O3)0.08(ZrO2)0.92 as taught by Hwang in order to provide suitable oxygen ion conductivity for the fuel cell anode.
Regarding Claim 3, Zheng discloses all of the claim limitations as set forth above. Zheng further discloses wherein the electrolyte comprises yttria-stabilized ZrO2 (YSZ) Zheng [0002].
Regarding Claim 11, Zheng discloses all of the claim limitations as set forth above. Zheng discloses that the cathode material is not particularly limited (Zheng [0002]) as long as it can carry out the appropriate cathode reaction [0002], but is silent as to the cathode comprising samaria-doped ceria.
In a similar field of endeavor as it pertains to a solid oxide fuel cell (Hwang Abstract) Hwang teaches a cathode comprising an oxygen ion conductive component such as SDC (Hwang [0118]), which is samarium doped ceria (Hwang [0110]) having good oxygen ion conductivity (Hwang [0118]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the cathode of Zheng to include a samaria-doped ceria as taught by Hwang in order to improve oxygen ion conductivity.   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US20070243444A1) in view of Ahn (US20140363776A1), Wang NPL, and Hwang et al., (US20180115008A1) as applied to claim 3 above, and further in view of Lei et al., “A highly active hybrid catalyst modified (La0.60Sr0.40)0.95Co0.20Fe0.80O3-δ cathode for proton conducting solid oxide fuel cells” J. of Power Sources. 389 (April 06, 2018) pp. 1-7, hereinafter Lei.
Regarding Claim 4, Zheng discloses all of the claim limitations as set forth above. Zheng discloses that the cathode material is not particularly limited (Zheng [0002]) as long as it can carry out the appropriate cathode reaction [0002], but does not disclose (La0.60Sr0.40)0.95Co0.20Fe0.80O3-X (LSCF) + SDC in a weight ratio of 7:3.
Hwang further teaches wherein the cathode comprises a mixture of mixed conducting material and an oxygen ion conducting material (Hwang [0118]), wherein the mixed conducting material is selected from a list of suitable alternatives including LSCF La0.60Sr0.40Co0.20Fe0.80O3 (Hwang [0118]), and the oxygen ion conducting material is selected from a list of suitable alternatives including SDC (Hwang [0118]). Hwang further teaches wherein the SDC oxygen ion conducting material may be included as a nonlimiting example in an amount 40-60 wt% (Hwang [0119]), and the relative amounts of ion conducting material and mixed conducting material can be adjusted depending on desired results. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the cathode of Zheng to include LSCF and SDC, and further to optimize the relative ratio of LSCF:SDC to 7:3 as taught by Hwang in order to balance the properties of the oxygen ion conducting material and the mixed conducting material (See MPEP 2144.05(II)).
While Hwang discloses LSCF as having the formula La0.60Sr0.40Co0.20Fe0.80O3, it does not disclose the LSCF according to the formula (La0.60Sr0.40)0.95Co0.20Fe0.80O3-X.
In a similar field of endeavor as it pertains to LSCF cathode materials for SOFC (solid oxide fuel cell) (Lei Abstract), Lei teaches a specific La0.60Sr0.40Co0.20Fe0.80O3 according to the formula (La0.60Sr0.40)0.95Co0.20Fe0.80O3-δ (where δ is understood to be a generic stoichiometric variable synonymous to the claimed X) and is commercially available as a suitable cathode material (Lei pg. 2, left column, section 2.3 paragraph 3).
It would have been obvious to one having ordinary skill in the art at the time of filing to replace the generic LSCF formula of Hwang with the specific (La0.60Sr0.40)0.95Co0.20Fe0.80O3-δ as taught by Lei in order to obtain a suitable LSCF cathode material. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US20070243444A1) in view of Ahn (US20140363776A1) and Wang NPL, as applied to claim 1 above, and further in view of Inoue et al., (JP2013177300A, see translation with office action dated 10/01/2021) hereinafter Inoue.
Regarding Claim 5, Zheng discloses all of the claim limitations as set forth above. Zheng and Ahn are silent regarding the material of the microflow reactor. 
In a similar field of endeavor as it pertains to a burner for reforming hydrocarbon fuels for fuel cells (Inoue [0002]), Inoue teaches a furnace comprising a quartz tube (Inoue [0095]) and such a microreactor (Inoue [0097]) is compatible with burning various hydrocarbons (Inoue [0002]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate material for the generic burner tube of Ahn to include a quartz glass tube as taught by Inoue in order to provide a suitable reactor material for burning various hydrocarbons. 
Regarding Claim 6, Zheng discloses all of the claim limitations as set forth above. Zheng discloses wherein a suitable operating temperature is typically 500-1000°C (Zheng [0057]), however is silent regarding a maximum temperature of the reactor. 
Inoue further teaches wherein the quartz microflow reactor is preferably kept at an operating temperature between 600-1000°C (Inoue [0084]), suitable with the operating temperatures taught by Zheng, and falling within the claimed range of a maximum temperature of 1000°C.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US20070243444A1) in view of Ahn (US20140363776A1), Wang NPL, and Inoue (JP2013177300A) as applied to claim 6 above, and alternatively further in view of Nemitallah et al., (US20180328278A1) hereinafter Nemitallah.
Regarding Claim 7, Zheng discloses all of the claim limitations as set forth above. Zheng discloses using a hydrocarbon fuel source [0049]. Zheng teaches wherein the reactant flow rates are managed to ensure combustion products are removed and do not accumulate [0059]. However, Zheng is silent regarding the flow rate and equivalence ratio of the fuel. 
Inoue teaches that the fuel reforming can be performed under a variety of flow rates (Inoue [0054]) but is silent to details. It is noted that “a fuel source configured to deliver a combustible hydrocarbon to the intake of microflow reactor at a flow rate of up to 6 mL per minute at an equivalence ratio of up to 5.5” is a recitation of intended use that does not provide additional patentable distinction to the claimed system. The system of modified Zheng is taken to be fully capable of operating at these conditions with a suitable hydrocarbon fuel.
Assuming, arguendo, that the microflow reactor of modified Zheng is not capable of operating at these conditions, in a similar field of endeavor as it pertains to oxidation of hydrocarbons (Nemitallah [0024]) in a quartz tube reactor (Nemitallah [0176]), Nemitallah teaches an equivalence ratio of 0.5 to 1 (Nemitallah [0175]) falling within the claimed range of up to 5.5, and further that the flue flow rate can be adjusted to control the stability of the flame (Nemitallah [0227]), where a lower fuel flow rate, the amount of oxidizer is low, causing lower exhaust gas temperature, and when the fuel flow rate is higher, the amount of oxidizer at the same equivalence ratio increases, giving a higher exhaust gas temperature (Nemitallah [0240]).
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the flow rate of the fuel of the microflow reactor at an equivalence ratio of 0.5 to 1, such that it has a flow rate of up to 6 mL per minute as taught by Nemitallah in order to balance exhaust gas temperature. Further, since flow rate is taken to be a result-effective variable, it would have been obvious to optimize to achieve the desired exhaust gas temperature (MPEP 2144.05(B)).
Regarding Claim 8, Zheng discloses all of the claim limitations as set forth above. Zheng further discloses that the fuel cell system is fuel flexible and can utilize a wide variety of reformed hydrocarbon fuels such as natural gas [0049]. However, while Zheng does not explicitly teach propane as a fuel source, it is noted that natural gas contains propane among other hydrocarbons. It is noted that the fuel used is a recitation of intended use that does not provide additional patentable distinction to the claimed system. Since the system is considered fuel flexible, it is taken that it would be fully capable of receiving propane as a suitable hydrocarbon fuel source.
In the alternative, Inoue further teaches a number of suitable hydrocarbon fuels such as propane (Inoue [0098]). Inoue further teaches wherein the fuel such as natural gas, which contains propane, among other hydrocarbons that is a suitable fuel source for fuel cells (Inoue [0022]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate hydrocarbon fuel source, such as propane, as taught by Inoue in order to provide a suitable hydrocarbon fuel source, and the skilled artisan would have a reasonable expectation of success in selecting any suitable hydrocarbon fuel source for the system of Zheng.  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, (US20140363776A1) in view of Zheng, (US20070243444A1) and Hwang, (US20180115008A1) as applied to claim 11 above, and alternatively further in view of Nemitallah et al., (US20180328278A1) hereinafter Nemitallah.
Regarding Claim 12, Zheng discloses all of the claim limitations as set forth above. Zheng discloses using a hydrocarbon fuel source [0049]. Zheng teaches wherein the reactant flow rates are managed to ensure combustion products are removed and do not accumulate [0059]. 
However, Zheng is silent regarding the specific flow rate and equivalence ratio. It is noted that “a fuel source configured to deliver a combustible hydrocarbon to the intake of microflow reactor at a flow rate of up to 6 mL per minute at an equivalence ratio of up to 5.5” is a recitation of intended use that does not provide additional patentable distinction to the claimed system. The system of modified Zheng is taken to be fully capable of operating at these conditions with a suitable hydrocarbon fuel.
Assuming, arguendo, that the microflow reactor of modified Zheng is not capable of operating at these conditions, in a similar field of endeavor as it pertains to oxidation of hydrocarbons (Nemitallah [0024]) in a quartz tube reactor (Nemitallah [0176]), Nemitallah teaches an equivalence ratio of 0.5 to 1 (Nemitallah [0175]) falling within the claimed range of up to 5.5, and further that the flue flow rate can be adjusted to control the stability of the flame (Nemitallah [0227]), where a lower fuel flow rate, the amount of oxidizer is low, causing lower exhaust gas temperature, and when the fuel flow rate is higher, the amount of oxidizer at the same equivalence ratio increases, giving a higher exhaust gas temperature (Nemitallah [0240]).
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the flow rate of the fuel of the microflow reactor at an equivalence ratio of 0.5 to 1, such that it has a flow rate of up to 6 mL per minute as taught by Nemitallah in order to balance exhaust gas temperature. Further, since flow rate is taken to be a result-effective variable, it would have been obvious to optimize to achieve the desired exhaust gas temperature (MPEP 2144.05(B)). 
Regarding Claim 13, Zheng discloses all of the claim limitations as set forth above. Zheng further discloses that the fuel cell system is fuel flexible and can utilize a wide variety of reformed hydrocarbon fuels such as natural gas, or butane [0049]. However, Zheng does not explicitly teach ethane. It is noted that the fuel used is a recitation of intended use that does not provide additional patentable distinction to the claimed system. Since the system is considered fuel flexible, it is taken that it would be fully capable of receiving propane as a suitable hydrocarbon fuel source.
In the alternative, Nemitallah further teaches suitable hydrocarbon fuels, including ethane (Nemitallah [0071]), and Nemitallah teaches that such oxidation of ethane in a tubular reactor can provide a suitable fuel (Nemitallah [0062]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate hydrocarbon fuel source, such as ethane, as taught by Nemitallah in order to provide a suitable hydrocarbon fuel source, and the skilled artisan would have a reasonable expectation of success in selecting any suitable hydrocarbon fuel source for the system of Modified Zheng.  

Response to Arguments
Applicant’s arguments, filed 04/29/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 over Ahn have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 over Zheng et al., (US20070243444A1) in view of Ahn (US20140363776A1) and Wang NPL, which further teaches a single reactor that is sealed to the inlet of a single microtubular solid oxide fuel cell as claimed. It is noted that the claim language “comprising” is open-ended and does not limit the inclusion of other non-recited elements, such as more than a single fuel cell. See MPEP 2111.03 (transitional term “comprising” is inclusive or open-ended).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Milcarek et al., “Microcombustion for micro-tubular flame-assisted fuel cell power and heat cogeneration” J. of Power Sources. Vol. 413. 15 Feb 2019, pg. 191-197. 
It is noted that this article has authors in common with instant inventors. Additionally, none of the citations from this article appear to be disclosed; applicant is reminded of Duty to Disclose information material to patentability as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721